Memorandum. The jury’s finding that the defendant, a psychiatrist, had not undertaken by contract to warrant k cure for the plaintiff incompetent of schizophrenia within a few months is entirely justified by the record. The cause of action for fraud, which is closely dependent upon the contract cause, was properly dismissed by the court and is in any event not supported by proof. Plaintiffs did not establish prima facie a cause of action for malpractice. It is not shown that the treatment given by defendant was not consistent with good stand*217ards of professional judgment addressed to the patient’s psychiatric problem. Before defendant undertook the care of this patient at the persistent solicitation of her parents, she had undergone radical psychiatric care, including over 150 electric shock treatments without improvement. It is not disputed that defendant’s “ direct analysis ” treatment, making no use of shock or surgery, initially improved the patient’s condition. That tire improvement was not permanent seems to have had a complex causation. We see no basis in the record to justify a finding of malpractice.
The judgment should be affirmed, with costs.